249 F.2d 445
NATIONAL BANK OF DETROIT, Appellant,v.WAYNE OAKLAND BANK, Appellee.Ray M. GIDNEY, Comptroller of the Currency, Appellant,v.WAYNE OAKLAND BANK, Appellee.
No. 13209.
No. 13210.
United States Court of Appeals Sixth Circuit.
October 31, 1957.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Arthur F. Lederle, Judge.
Dickinson, Wright, Davis, McKean & Cudlip, Detroit, Mich., for appellant.
Hill, Lewis, Andres, Granse, Goodrich & Adams, Detroit, Mich., Brownell, Gault & Andrews, Flint, Mich., for appellee.
John G. Laughlin, Atty. Dept. of Justice, Washington, D. C. (George Cochran Doub, Asst. Atty. Gen., Fred W. Kaess, U. S. Atty., Detroit, Mich., and Melvin Richter, Atty. Dept. of Justice, Washington, D. C., on the brief), for Comptroller of Currency.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed for the reasons set forth in the findings of fact and conclusions of law of Judge Lederle.